DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–5, 9, 12–15, 18 and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication 2020/0379709 (effectively filed 28 May 2019) (“Kim”).
Claim 1 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed display apparatus and the Kim reference.
Claim 1
The Kim Reference
“1. A display apparatus, comprising:
The Kim reference also describes a display device 10. Kim at Abs., ¶¶ 4, 75, FIG.1.
“a display panel configured to display an image;
Display device 10 includes a display panel 110 including a first substrate 111 and a second substrate 112. Id.
“a vibration generating device at a rear surface of the display panel to vibrate the display panel; and
Kim fixes multiple sound generators 210, 220, 230 on the rear of panel 110 to vibrate panel 110. Id. at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13.
“a supporting member at the rear surface of the display panel and
Display device 10 includes a lower chassis 180 that supports the rear of panel 110 (i.e., second surface of the panel’s first substrate 111). Id. at ¶¶ 75, 78, 100, FIGs.1, 4A, 19.
“including a first hole.”
Chassis 180 further includes through holes TH1 and TH2. Id. at ¶¶ 240–243, FIG.19.

Table 1
For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first hole is disposed at a whole region or a periphery of the vibration generating device.”
Kim describes locating through holes TH1 and TH2 around the periphery of sound generator 210. Kim at ¶¶ 240–243, FIGs.18, 19. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
wherein an area of the first hole is the same or differs based on intensity of a sound wave generated by the vibration generating device.
Kim depicts through holes TH1 and TH2 as having the same area. Kim at ¶¶ 240–243, FIGs.18, 19. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
wherein a total area of the first hole, disposed at a first region which a sound wave having first intensity reaches, is greater than a total area of the first hole disposed at a second region which a sound wave having lower second intensity than the first intensity reaches.
Claim 5 depends on claim 4 and further requires the following:
wherein an area of each first hole disposed at the first region is the same as an area of each first hole disposed at the second region, and the number of first holes disposed at the first region is greater than the number of first holes disposed at the second region.
Kim’s lower chassis 180 includes through holes TH1 and TH2 for porting the rear acoustic energy produced by sound generator 210. Kim at ¶¶ 240–243, FIGs.18, 19. Chassis 180 also includes cable holes CH1 and CH2 in areas in which sound generator 210’s acoustic energy is reduced (due to blocking members 191, 192, 193). Id. Kim depicts the area of TH1 and TH2 as being greater than the area of each of CH1 and CH2 since Kim depicts two through holes TH1 and TH2 in area A1 while cable holes CH1 and CH2 reside in areas A2 and A3, respectively. See id. at FIGs.2, 3, 5, 18, 19. For the foregoing reasons, the Kim reference anticipates all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
further comprising a vibration plate disposed at a surface facing the vibration generating device among surfaces of the supporting member.
Kim describes a plate 215 mounted to an underside of lower chassis 180. Kim at ¶ 111, FIG.5. The underside faces the plate, which is part of the vibration generating device. See id. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
further comprising a first partition between the rear surface of the display panel and the supporting member to surround the vibration generating device, wherein the first hole is disposed at an inner region of the first partition.
Kim describes blocking members, or partitions, 191, 192, 193 located between the rear of panel substrate 111 and lower chassis 180. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. Partitions 191, 192, 193 form several regions A1, A2, A3 that surround sound generators 210, 220, 230. Id. Note, partition 191 also forms a larger region—for reference, A0—that is the sum of regions A1, A2, A3. See id. In one embodiment, the through holes TH1 and TH2 located around sound generator 210 are located inside both the larger region A0 bounded by partition 191 and the smaller region A1 bounded by partitions 191, 192 and 193. Id. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
wherein a size of the first partition is adjusted based on a range of a sound band to be generated by a vibration of the display panel caused by the vibration generating device.
The claimed adjustment to partition size is a product-by-process limitation. See MPEP § 2113. Since the claim does not stipulate a particular range of sound band to be generated, the product resulting from the claimed process is simply a partition area of predetermined size. Kim similarly describes providing partitions 191, 192, 193 to form partition areas A1, A2, A3. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
further comprising: a first partition between the rear surface of the display panel and the supporting member, the first partition surrounding the vibration generating device; and
“a second partition between the vibration generating device and the first partition, the second partition surrounding the vibration generating device, wherein the first hole is disposed at an inner region of the second partition.
Kim describes blocking members, or partitions, 191, 192, 193 located between the rear of panel substrate 111 and lower chassis 180. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. Partitions 191, 192, 193 form several regions A1, A2, A3 that surround sound generators 210, 220, 230. Id. Note, partition 191 also forms a larger region—for reference, A0—that is the sum of regions A1, A2, A3. See id. In one embodiment, the through holes TH1 and TH2 located around sound generator 210 are located inside both the larger region A0 bounded by partition 191 and the smaller region A1 bounded by partitions 191, 192 and 193. Id. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
wherein a size of the second partition is adjusted based on a range of a sound band to be generated by a vibration of the display panel caused by the vibration generating device.
The claimed adjustment to partition size is a product-by-process limitation. See MPEP § 2113. Since the claim does not stipulate a particular range of sound band to be generated, the product resulting from the claimed process is simply a partition area of predetermined size. Kim similarly describes providing partitions 191, 192, 193 to form partition areas A0, A1, A2, A3. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 18 depends on claim 1 and further requires the following:
wherein the vibration generating device is provided as a plurality of vibration generating devices spaced apart from each other.
Kim similarly includes a plurality of sound generators 210, 220, 230 spaced apart from each other horizontally. Id. at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13. Sound generators 220 and 230 further comprise a plurality (e.g., three or more) of piezo actuators spaced apart from each other vertically. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
wherein the plurality of vibration generating devices are driven as a single-body vibration device.
Kim describes driving the vertically-spaced piezo actuators of sound generators 220 and 230 as a single-body by routing the same signals to branch electrodes 2232 and 2222 via stem electrodes 2221 and 2231. Kim at ¶¶ 214–227, FIGs.12, 13. For the foregoing reasons, the Kim reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kim and US Patent Application Publication 2017/0099548 (published 06 April 2017) (“Schoeffmann”).
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kim and US Patent Application Publication 2021/0144465 (filed 12 November 2019) (“Sauer”).
Claims 9–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kim and US Patent Application Publication 2020/0097244 (published 26 March 2020) (“Kim II”).
Claims 16, 22–26, 33–38 and 40–43  are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kim and US Patent Application Publication 2020/0404213 (published 24 December 2020) (“Won”).
Claims 17 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kim and US Patent Application Publication 2018/0359590 (published 13 December 2018) (“Bocko”).
Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim.
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Won and Schoeffmann.
Claims 28 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Won and Sauer.
Claims 30–32 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Won and Kim II.
Claims 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Won and Bocko.
Claim 6 depends on claim 4 and further requires the following:
wherein an area of each first hole disposed at the first region is greater than an area of each first hole disposed at the second region, and the number of first holes disposed at the first region is less than the number of first holes disposed at the second region.
The Kim reference does not describe this limitation. The Schoeffmann reference teaches and suggests locating openings 124 in a back volume to vent the volume. Schoeffmann at ¶ 49, FIGs.4, 6A. Schoeffmann teaches and suggests varying the area of openings 124 as necessary, including varying their size, number and manner of distribution. Id. Schoeffmann emphasizes the importance of designing openings 124 in order to balance the pressure across mem brane 112. Id. This would have reasonably suggested modifying Kim’s device so that lower chassis 180 includes a plurality of through holes whose area is greater in areas of higher pressure and lesser in areas of lower pressure. Schoeffmann’s teachings further suggest achieving this by varying size, number and manner of distribution (even or uneven). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filling to have routinely experimented with adding, sizing and distributing through holes in lower chassis 180 to balance rear pressure applied to display panel 110. This routine experimentation would have included adding, sizing and distributing through holes, such that the holes would have a larger area in the region immediately behind sound generator 210 and a smaller area in the regions surrounding sound generator 210. It would have been obvious to try changing area by varying any of size, shape and distribution, including using less, large holes in the region behind sound generator 210 and more, small holes in the region surrounding sound generator 210. For the foregoing reasons, the combination of the Kim and the Schoeffmann reference makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
further comprising a sound absorbing member disposed at a surface facing the vibration generating device among surfaces of the supporting member.
Claim 8 depends on claim 7 and further requires the following:
wherein the sound absorbing member further comprises a second hole corresponding to the first hole.
Kim describes forming a rear acoustic volume between the rear of panel 110 and lower chassis 180. Kim at ¶¶ 239–243, FIGs.18, 19. Kim also describes porting the volume with through holes TH1 and TH2 to create a bass reflex port for low-frequency energy produced by the vibration of panel 110 by sound generator 210. Id. The Sauer reference further teaches and suggests adding a layer of sound absorbing material to Kim’s rear acoustic volume to virtually enhance the size of the volume. See Sauer at ¶¶ 1–4, 17, 19, FIG.2D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have added a layer of sound absorbing material to Kim’s rear acoustic volume. One of ordinary skill would have also reasonably considered patterning the sound absorbing layer with second holes corresponding to Kim’s through holes TH1 and TH2 so that the absorber would not block the through holes and distort the acoustic transmission function of the holes. For the foregoing reasons, the combination of the Kim and the Sauer references makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
further comprising a vibration plate disposed at a surface facing the vibration generating device among surfaces of the supporting member.
Claim 10 depends on claim 9 and further requires the following:
wherein the vibration plate is configured to vibrate based on a sound wave generated by the vibration generating device to generate a low-pitched sound.
Claim 11 depends on claim 9 and further requires the following:
wherein the vibration plate further comprises a second hole corresponding to the first hole.
The Kim reference does not describe the claimed limitations. The Kim II reference teaches and suggests adding a vibration plate 400 to in a rear acoustic chamber to enhance low-frequency vibrations produced by a sound generator 500, 700 coupled to a display panel 100. Kim II at ¶¶ 8–10, 54, 55, 57, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have added a vibration plate in any convenient location behind Kim’s sound generator 210—for example, on lower chassis 180—to enhance the low-frequency sound produced by sound generator 210. One of ordinary skill would have also reasonably considered patterning the vibration plate with second holes corresponding to Kim’s through holes TH1 and TH2 so that the plate would not block the through holes and distort the acoustic transmission function of the holes. For the foregoing reasons, the combination of the Kim and the Kim II references makes obvious all limitations of the claims.
Claim 16 depends on claim 1 and further requires the following:
wherein the vibration generating device is configured to be provided as one or more at the rear surface of the display panel, and wherein the first hole is disposed at each of the one or more vibration generating devices.
Kim locates through holes TH1 and TH2 with sound generator 210, which is located on the rear of panel substrate 111. Kim at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13. Kim does not locate through holes with sound generators 220 and 230. However, one of ordinary skill in the art would have reasonably recognized that the acoustic principle of venting a rear chamber to enhance lower frequencies is applicable to sound generators 220 and 230. See Won at ¶ 98, FIGs.2, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Kim’s lower chassis 180 to include openings corresponding to sound generators 220 and 230 in order to increase sound quality produced by all the included sound generators. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 17 depends on claim 1 and further requires the following:
wherein the vibration generating device includes a plurality of inorganic material portions and a plurality of organic material portions which are alternately and repeatedly disposed on a same plane.
The Kim reference describes including multiple sound generators 210, 220 and 230 attached to the rear of display panel 110. Kim at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13. Sound generators 220 and 230 are piezoelectric vibration units. Kim at ¶¶ 214–227, FIGs.12, 13. The Bocko reference similarly describes a display panel having sound generators affixed on the rear of the display panel. Bocko at ¶ 114, FIG.28B. Unlike Kim, which fixes forms sound generators 220 and 230 with single body actuators, Bocko teaches and suggests implementing the piezoelectric actuators as a single layer of interconnected actuators that may be separately driven to produce numerous vibratory effects. Id. at ¶¶ 101–103, FIGs.17–19. For example, a polymer (n.b., one of ordinary skill would understand that polymers generally comprise organic (e.g., polyimide or polyvinylidene flouride) and inorganic materials) substrate is formed to hold and isolate a series of piezoelectric (i.e., inorganic crystals of lead zirconate titanate). Id. at ¶¶ 113, 114, FIG.28B. Electrodes are placed on either side of the substrate to drive the piezoelectric elements. Each element may share a ground electrode while having a separate electrode to allow independent or single-body activation depending on the application. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Kim’s device to include Bocko’s piezoelectric sound generators that include repeating, alternating organic polymer substrate and inorganic piezoelectric portions in the same plane. One of ordinary skill would have reasonably expected that doing so would have enabled Kim’s device to produce a number of vibratory effects as suggested by Bocko. For the foregoing reasons, the combination of the Kim and the Bocko references makes obvious all limitations of the claim.
Claim 20 depends on claim 18 and further requires the following:
wherein the plurality of vibration generating devices are arranged to have a distance of 0.1 mm or more and less than 3 cm from each other.
Claim 21 depends on claim 20 and further requires the following:
wherein the distance is equal to or more than 0.1 mm and less than 5 mm.
Sound generators 220 and 230 further comprise a plurality (e.g., three or more) of piezo actuators stacked vertically. Kim at ¶¶ 214–227, FIGs.12, 13. By stacking the actuators, the distance between adjacent actuators is zero, but the distance between non-adjacent actuators is equal to the height of any intervening actuator. The height of each actuator must be small since the actuators are stacked and placed behind a display of a television, or the like. See Kim at ¶ 3. Moreover, one of ordinary skill would have balanced the desire for a thin device against the need to size the transducers appropriately to vibrate the display panel with sufficient energy and frequency response. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have engaged in routine experimentation to find a desired balance between size and performance requirements. The expected result is production of piezo actuators ranging between 0.1 mm and 5 mm, so the distance between two non-adjacent actuators is between 0.1 mm and 5 mm as claimed. For the foregoing reasons, the Kim reference makes obvious all limitations of the claims.
Claim 22 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed display apparatus and the Kim reference.
Claim 22
The Kim Reference
“22. A display apparatus, comprising:
The Kim reference also describes a display device 10. Kim at Abs., ¶¶ 4, 75, FIG.1.
“a display panel configured to display an image and including a first region and a second region;
Display device 10 includes a display panel 110 including a first substrate 111 and a second substrate 112. Id. Kim partitions panel 110 into areas A1, A2, A3. Id. at ¶ 126, FIG.2.
“a first vibration generating device at a rear surface of the display panel to vibrate the first region;
“a second vibration generating device at the rear surface of the display panel to vibrate the second region; and
Kim fixes multiple sound generators 210, 220, 230 on the rear of panel 110 to vibrate panel 110. Id. at ¶¶ 75, 97, 98, FIGs.1, 2, 5, 10–13. Kim describes locating sound generator 210 in area A1, sound generator 220 in area A2 and sound generator 230 in area A3. Id. at ¶ 126, FIG.2.
“a supporting member at the rear surface of the display panel,
Display device 10 includes a lower chassis 180 that supports the rear of panel 110 (i.e., second surface of the panel’s first substrate 111). Id. at ¶¶ 75, 78, 100, FIGs.1, 4A, 19.
“wherein the supporting member is configured to include a first hole corresponding to the first vibration generating device and the second vibration generating device.”
Chassis 180 further includes through holes TH1 and TH2 in area A1. Id. at ¶¶ 240–243, FIG.19.

Table 2
Kim locates through holes TH1 and TH2 with sound generator 210, which is located in area A1 on the rear of panel substrate 111. Kim at ¶¶ 75, 97, 98, 126, FIGs.1, 2, 5, 10–13. Kim does not locate through holes with sound generators 220 and 230 in areas A2 and A3. See id. However, one of ordinary skill in the art would have reasonably recognized that the acoustic principle of venting a rear chamber to enhance lower frequencies is applicable to sound generators 220 and 230. See Won at ¶ 98, FIGs.2, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Kim’s lower chassis 180 to include openings corresponding to sound generators 220 and 230 in areas A2 and A3 in order to increase sound quality produced by all the included sound generators. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 23 depends on claim 22 and further requires the following:
“wherein the first hole is disposed at a whole region or a periphery of the first vibration generating device and a whole region or a periphery of the second vibration generating device.”
Kim describes locating through holes TH1 and TH2 around the periphery of sound generator 210. Kim at ¶¶ 240–243, FIGs.18, 19. For the foregoing reasons, the combination of the Kim and the Won reference makes obvious all limitations of the claim.
Claim 24 depends on claim 22 and further requires the following:
“wherein an area of a first hole corresponding to the first vibration generating device and an area of a first hole corresponding to the second vibration generating device are the same or differ based on intensity of a sound wave generated by a vibration of each of the first and second vibration generating devices.”
Kim depicts through holes TH1 and TH2 as having the same area. Kim at ¶¶ 240–243, FIGs.18, 19. For the foregoing reasons, the combination of the Kim and the Won reference makes obvious all limitations of the claim.
Claim 25 depends on claim 24 and further requires the following:
“wherein: the first vibration generating device is configured to generate a sound wave having first intensity, the second vibration generating device is configured to generate a sound wave having lower second intensity than the first intensity, and a total area of the first hole corresponding to the first vibration generating device is greater than a total area of the first hole corresponding to the second vibration generating device.”
Claim 26 depends on claim 25 and further requires the following:
“wherein an area of each first hole corresponding to the first vibration generating device is the same as an area of each first hole corresponding to the second vibration generating device, and the number of first holes corresponding to the first vibration generating device is greater than the number of first holes corresponding to the second vibration generating device.”
Kim’s lower chassis 180 includes through holes TH1 and TH2 for porting the rear acoustic energy produced by sound generator 210. Kim at ¶¶ 240–243, FIGs.18, 19. Chassis 180 also includes cable holes CH1 and CH2 in areas in which sound generator 210’s acoustic energy is reduced (due to blocking members 191, 192, 193). Id. Kim depicts the area of TH1 and TH2 as being greater than the area of each of CH1 and CH2 since Kim depicts two through holes TH1 and TH2 in area A1 while cable holes CH1 and CH2 reside in areas A2 and A3, respectively. See id. at FIGs.2, 3, 5, 18, 19. For the foregoing reasons, the combination of the Kim and the Won reference makes obvious all limitations of the claims.
Claim 27 depends on claim 25 and further requires the following:
“wherein an area of each first hole corresponding to the first vibration generating device is greater than an area of each first hole corresponding to the second vibration generating device, and the number of first holes corresponding to the first vibration generating device is less than the number of first holes corresponding to the second vibration generating device.”
The Kim reference does not describe this limitation. The Schoeffmann reference teaches and suggests locating openings 124 in a back volume to vent the volume. Schoeffmann at ¶ 49, FIGs.4, 6A. Schoeffmann teaches and suggests varying the area of openings 124 as necessary, including varying their size, number and manner of distribution. Id. Schoeffmann emphasizes the importance of designing openings 124 in order to balance the pressure across mem brane 112. Id. This would have reasonably suggested modifying Kim’s device so that lower chassis 180 includes a plurality of through holes whose area is greater in areas of higher pressure and lesser in areas of lower pressure. Schoeffmann’s teachings further suggest achieving this by varying size, number and manner of distribution (even or uneven). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filling to have routinely experimented with adding, sizing and distributing through holes in lower chassis 180 to balance rear pressure applied to display panel 110. This routine experimentation would have included adding, sizing and distributing through holes, such that the holes would have a larger area in the region immediately behind sound generator 210 and a smaller area in the regions surrounding sound generator 210. It would have been obvious to try changing area by varying any of size, shape and distribution, including using less, large holes in the region behind sound generator 210 and more, small holes in the region surrounding sound generator 210. For the foregoing reasons, the combination of the Kim, the Won and the Schoeffmann reference makes obvious all limitations of the claim.
Claim 28 depends on claim 22 and further requires the following:
“further comprising a sound absorbing member disposed at a surface facing the first and second vibration generating devices among surfaces of the supporting member.”
Claim 29 depends on claim 28 and further requires the following:
“wherein the sound absorbing member further comprises a second hole disposed to correspond to the first hole.”
Kim describes forming a rear acoustic volume between the rear of panel 110 and lower chassis 180. Kim at ¶¶ 239–243, FIGs.18, 19. Kim also describes porting the volume with through holes TH1 and TH2 to create a bass reflex port for low-frequency energy produced by the vibration of panel 110 by sound generator 210. Id. The Sauer reference further teaches and suggests adding a layer of sound absorbing material to Kim’s rear acoustic volume to virtually enhance the size of the volume. See Sauer at ¶¶ 1–4, 17, 19, FIG.2D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have added a layer of sound absorbing material to Kim’s rear acoustic volume. One of ordinary skill would have also reasonably considered patterning the sound absorbing layer with second holes corresponding to Kim’s through holes TH1 and TH2 so that the absorber would not block the through holes and distort the acoustic transmission function of the holes. For the foregoing reasons, the combination of the Kim, the Won and the Sauer references makes obvious all limitations of the claims.
Claim 30 depends on claim 22 and further requires the following:
“further comprising a vibration plate disposed at a surface opposite to the first and second vibration generating devices among surfaces of the supporting member.”
Claim 31 depends on claim 30 and further requires the following:
“wherein the vibration plate is configured to vibrate based on a sound wave generated by the first and second vibration generating devices to generate a low-pitched sound.”
Claim 32 depends on claim 30 and further requires the following:
“wherein the vibration plate further comprises a third hole disposed to correspond to the first hole.”
The Kim reference does not describe the claimed limitations. The Kim II reference teaches and suggests adding a vibration plate 400 to in a rear acoustic chamber to enhance low-frequency vibrations produced by a sound generator 500, 700 coupled to a display panel 100. Kim II at ¶¶ 8–10, 54, 55, 57, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have added a vibration plate in any convenient location behind Kim’s sound generator 210—for example, on lower chassis 180—to enhance the low-frequency sound produced by sound generator 210. One of ordinary skill would have also reasonably considered patterning the vibration plate with second holes corresponding to Kim’s through holes TH1 and TH2 so that the plate would not block the through holes and distort the acoustic transmission function of the holes. For the foregoing reasons, the combination of the Kim, the Won and the Kim II references makes obvious all limitations of the claims.
Claim 33 depends on claim 22 and further requires the following:
“further comprising a partition between the rear surface of the display panel and the supporting member, wherein the partition further comprises at least one or more partitions dividing the first region and the second region, and wherein the first hole is disposed to correspond to the first region and the second region.”
Kim describes blocking members, or partitions, 191, 192, 193 located between the rear of panel substrate 111 and lower chassis 180. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. Partitions 191, 192, 193 form several regions A1, A2, A3 that surround sound generators 210, 220, 230. Id. Note, partition 191 also forms a larger region—for reference, A0—that is the sum of regions A1, A2, A3. See id. In one embodiment, the through holes TH1 and TH2 located around sound generator 210 are located inside the smaller region A1 bounded by partitions 191, 192 and 193. Id. The obviousness rejection of claim 16 further shows the obviousness of adding similar through holes in areas A2 and A3. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 34 depends on claim 33 and further requires the following:
“wherein the at least one or more partitions comprise at least one or more among a first partition disposed between the first and second vibration generating devices, and a second partition disposed to be spaced apart from the first partition by a certain interval in parallel.”
Kim similarly includes partitions 191, 192 and 193 between sound generators 210, 220 and 230 and are spaced by an interval to create areas A1, A2 and A3. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 35 depends on claim 33 and further requires the following:
“wherein the partition further comprises a third partition disposed to surround all of the first and second vibration generating devices, and wherein the first hole is disposed at an inner region of the third partition.”
Kim includes a partition 191 that surrounds sound generating devices 210, 220 and 230. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. Through holes TH1 and TH2 are located within the area A0 bounded by partition 191. See id. at FIGs.2, 18. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 36 depends on claim 35 and further requires the following:
“further comprising: a first air gap surrounded by the at least one or more partitions and the third partition at the first region; and
“a second air gap surrounded by the at least one or more partitions and the third partition at the second region,
“wherein the first hole is disposed to correspond to the first air gap and the second air gap.”
Kim’s partitions 191, 192, 193 surround first and second air gaps in areas A1 and A2 between the rear of panel 110 and the front of lower chassis 180. See Kim at FIGs.4A, 5, 19. In one embodiment, the through holes TH1 and TH2 located around sound generator 210 are located inside region A1 bounded by partitions 191, 192 and 193 to vent the air gap. Id. The obviousness rejection of claim 16 further shows the obviousness of adding similar through holes to vent the air gaps in areas A2 and A3. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 37 depends on claim 33 and further requires the following:
“wherein the partition further comprises: a fourth partition surrounding the first vibration generating device; and
“a fifth partition surrounding the second vibration generating device, and
“wherein the first hole is disposed at an inner region of the fourth partition and an inner region of the fifth partition.”
Kim includes partitions 191, 192 and 193. The combination of partitions 191 and 192 act like the claimed fifth partition by surrounding sound generator 220. Partitions 191, 192 and 193 together act like the claimed fourth partition by surrounding sound generator 210. In one embodiment, the through holes TH1 and TH2 located around sound generator 210 are located inside region A1 bounded by partitions 191, 192 and 193 to vent the air gap. Id. The obviousness rejection of claim 16 further shows the obviousness of adding similar through holes to vent the air gaps in areas A2 and A3. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 38 depends on claim 37 and further requires the following:
“wherein a size of each of the fourth and fifth partitions is adjusted based on a range of a sound band to be generated by a vibration of the display panel caused by each of the first and second vibration generating devices.”
The claimed adjustment to partition size is a product-by-process limitation. See MPEP § 2113. Since the claim does not stipulate a particular range of sound band to be generated, the product resulting from the claimed process is simply a partition area of predetermined size. Kim similarly describes providing partitions 191, 192, 193 to form partition areas A0, A1, A2, A3. Kim at ¶¶ 125–129, FIGs.2, 4A, 5. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 39 depends on claim 22 and further requires the following:
“wherein each of the first vibration generating device and the second vibration generating device includes a plurality of inorganic material portions and a plurality of organic material portions which are alternately and repeatedly disposed on a same plane.”
The Kim reference describes including multiple sound generators 210, 220 and 230 attached to the rear of display panel 110. Kim at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13. Sound generators 220 and 230 are piezoelectric vibration units. Kim at ¶¶ 214–227, FIGs.12, 13. The Bocko reference similarly describes a display panel having sound generators affixed on the rear of the display panel. Bocko at ¶ 114, FIG.28B. Unlike Kim, which fixes forms sound generators 220 and 230 with single body actuators, Bocko teaches and suggests implementing the piezoelectric actuators as a single layer of interconnected actuators that may be separately driven to produce numerous vibratory effects. Id. at ¶¶ 101–103, FIGs.17–19. For example, a polymer (n.b., one of ordinary skill would understand that polymers generally comprise organic (e.g., polyimide or polyvinylidene flouride) and inorganic materials) substrate is formed to hold and isolate a series of piezoelectric (i.e., inorganic crystals of lead zirconate titanate). Id. at ¶¶ 113, 114, FIG.28B. Electrodes are placed on either side of the substrate to drive the piezoelectric elements. Each element may share a ground electrode while having a separate electrode to allow independent or single-body activation depending on the application. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Kim’s device to include Bocko’s piezoelectric sound generators that include repeating, alternating organic polymer substrate and inorganic piezoelectric portions in the same plane. One of ordinary skill would have reasonably expected that doing so would have enabled Kim’s device to produce a number of vibratory effects as suggested by Bocko. For the foregoing reasons, the combination of the Kim, the Won and the Bocko references makes obvious all limitations of the claim.
Claim 40 depends on claim 22 and further requires the following:
“wherein each of the first vibration generating device and the second vibration generating device is provided as a plurality of vibration generating devices spaced apart from each other.”
Kim similarly includes a plurality of sound generators 210, 220, 230 spaced apart from each other horizontally. Id. at ¶¶ 75, 97, 98, FIGs.1, 5, 10–13. Sound generators 220 and 230 further comprise a plurality (e.g., three or more) of piezo actuators spaced apart from each other vertically. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 41 depends on claim 40 and further requires the following:
“wherein the plurality of vibration generating devices are driven as a single-body vibration device.”
Kim describes driving the vertically-spaced piezo actuators of sound generators 220 and 230 as a single-body by routing the same signals to branch electrodes 2232 and 2222 via stem electrodes 2221 and 2231. Kim at ¶¶ 214–227, FIGs.12, 13. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claim.
Claim 42 depends on claim 40 and further requires the following:
“wherein the plurality of vibration generating devices are arranged to have a distance of 0.1 mm or more and less than 3 cm from each other.”
Claim 43 depends on claim 42 and further requires the following:
“wherein the distance is equal to or more than 0.1 mm and less than 5 mm.”
Sound generators 220 and 230 further comprise a plurality (e.g., three or more) of piezo actuators stacked vertically. Kim at ¶¶ 214–227, FIGs.12, 13. By stacking the actuators, the distance between adjacent actuators is zero, but the distance between non-adjacent actuators is equal to the height of any intervening actuator. The height of each actuator must be small since the actuators are stacked and placed behind a display of a television, or the like. See Kim at ¶ 3. Moreover, one of ordinary skill would have balanced the desire for a thin device against the need to size the transducers appropriately to vibrate the display panel with sufficient energy and frequency response. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have engaged in routine experimentation to find a desired balance between size and performance requirements. The expected result is production of piezo actuators ranging between 0.1 mm and 5 mm, so the distance between two non-adjacent actuators is between 0.1 mm and 5 mm as claimed. For the foregoing reasons, the combination of the Kim and the Won references makes obvious all limitations of the claims.
Summary
Claims 1–43 are rejected under at least one of 35 U.S.C. § 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/5/2022